McMurray, Presiding Judge.
Defendant was tried before a jury and found guilty of aggravated assault (with intent to rape). This appeal followed the denial of defendant’s motion for new trial. Held:
In two enumerations, defendant contends the trial court erred in refusing to allow his attorney to question a defense witness regarding the victim’s inclusion on a list of employees of the Internal Revenue Service (“IRS”). Defendant argues that the witness’ response would have discredited the victim’s testimony that she was a seasonal employee for the IRS and that she was walking home from work when she encountered defendant. Defendant further argues that the excluded testimony would have bolstered his claim that the victim was a prostitute and that he was “fighting” the victim when a police officer interceded because the victim “reneged on the deal [for sex] and tried to rob him of his wallet.” Defendant failed to offer proof of the excluded testimony and thereby waived any claim of error. Yeomans v. State, 116 Ga. App. 199, 200 (156 SE2d 658). These enumerations are without merit.

Judgment affirmed.


Sognier, C. J., and Andrews, J., concur.